PER CURIAM.
Appellant was charged with seven probation violations and found guilty of four. The four violations included failure to file monthly reports, giving false information to the probation officer as to appellant’s residence, failure to pay the cost of administering his probation and failure to pay restitution to the victim of the crime for which he was placed on probation.
In contesting the judgment sentencing him to one year in the county jail appellant argues the proof showed -he tried to get in touch with his probation officer without success and that he did not have a job for part of the time he was on probation. However, the proof also showed appellant had a job making $500 per month for part *1093of this time and could have made payment but did not. The trial judge concluded that appellant made little effort to contact his probation officer or to obtain employment when he was unemployed and was satisfied to let his girlfriend support him. The evidence satisfied the conscience of the trial judge1 that appellant’s efforts to meet the conditions of his probation were inadequate and we find sufficient support in this record for that finding.
AFFIRMED.
DOWNEY, C. J., and LETTS, J., concur.
MOORE, J., dissents without opinion.

. Bernhardt v. State, 288 So.2d 490 (Fla.1974); Singletary v. State, 290 So.2d 116 (Fla. 4th DCA 1974).